PER CURIAM.
As the state concedes, the sole point meriting discussion concerns the trial court’s incorrect designation of the crimes the defendant committed. The trial court classified the crime of shooting into an occupied vehicle as a first degree felony, when in fact it is a second degree felony. Section 790.19, Fla.Stat. (1991). It also misclassified the crime of aggravated assault as a second degree felony instead of a third degree felony. Section 784.021(2), Fla.Stat. (1991). We remand this judgment for correction of the foregoing errors contained in it.
AFFIRMED IN PART; REMANDED IN PART.
*987LETTS and GARRETT, JJ., and WALDEN, JAMES H., Senior Judge, concur.